[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13391         ELEVENTH CIRCUIT
                                                     JANUARY 20, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                  D. C. Docket No. 91-00301-CR-T-17MAP

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

RONALD EUGENE MATHIS,
a.k.a. Romeo,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 20, 2009)

Before BLACK, BARKETT and HULL, Circuit Judges

PER CURIAM:

     Leonard E. Clark, appointed counsel for Ronald Mathis in this appeal of the
denial of a motion for a reduced sentence, 18 U.S.C. § 3282(c)(2), has moved to

withdraw from further representation of the appellant, because, in his opinion, the

appeal is without merit. Counsel has filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Mathis’s 18 U.S.C. § 3582 motion is AFFIRMED.




                                           2